Per Curiam,
We think the learned judge below was right in holding that there was no necessity for an issue to determine disputed questions of fact, since all such questions which were raised by petition and answer were determinable by an inspection of the auditor’s report appealed from. We think also he was right in his interpretation of the word “rebates” as used in the auditor’s report, and that no jury or evidence was necessary to determine what was meant thereby. These conclusions are so well sustained by his opinion that we need not discuss the merits of the case further.
But apart from them the appeal must be quashed for the reasons set forth in appellee’s motion. The sole exceptions to the decree of the court and the order noting them are in these words: “Now, June 8, 1908, the respondent, John L. Devlin, respectfully excepts to the findings of fact in the decree this day entered, and also to the decree of the court, and thereupon exceptions noted and bill sealed for exceptant.”
In Dunmore Borough School District v. Wahlers, 28 Pa. Superior Ct. 35, we held that the proper practice under the Act *316of May 11, 1901, P. L. 185, is similar to that under the act of 1868, authorizing writs of error to the judgments of the courts of quarter sessions on appeals from orders of removal, and that a general exception to the opinion or decree is not sufficient to bring the whole case up for review upon the evidence. The practice under the latter act is more fully considered in the recent ease of Mifflin Twp. Poor District v. Schuylkill County Poor District, 37 Pa. Superior Ct., 611, and we are of opinion that the rules there suggested are applicable here.
The appeal is quashed.